Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  140988                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  TIMOTHY WARD                                                                                            Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 140988
                                                                   COA: 284994
                                                                   Kent CC: 04-006032-NF
  TITAN INSURANCE COMPANY
             Defendant-Appellee.
  _________________________________________/

         By order of September 27, 2010, the application for leave to appeal the March 16,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  Wilcox v State Farm Mutual Insurance Company (Docket No. 138602). On order of the
  Court, leave to appeal having been denied in Wilcox, 488 Mich 930 (2010), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.
        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2011                      _________________________________________
           y0323                                                              Clerk